
	

113 S840 IS: School Principal Recruitment and Training Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 840
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Franken (for himself
			 and Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To recruit, support, and prepare principals to improve
		  student academic achievement at eligible schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Principal Recruitment and
			 Training Act.
		2.Principal
			 recruitment and training
			(a)In
			 generalPart A of title II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end
			 the following:
				
					6Principal
				recruitment and training
						2161.Principal
				recruitment and training grant program
							(a)DefinitionsIn
				this section:
								(1)Aspiring
				principalThe term aspiring principal means an
				individual who is enrolled in a principal preparation program’s preservice
				residency that provides training in instructional leadership, organizational
				management, and the development of teachers.
								(2)Current
				principalThe term current principal means an
				individual who, as of the date of the determination of participation in a
				program under this section, is employed as a principal or has been employed as
				a principal.
								(3)Eligible
				entityThe term eligible entity means—
									(A)a local
				educational agency or educational service agency that serves an eligible school
				or a consortium of such agencies;
									(B)a State
				educational agency or a consortium of such agencies;
									(C)a State
				educational agency in partnership with 1 or more local educational agencies or
				educational service agencies that serve an eligible school;
									(D)an entity
				described in subparagraph (A), (B), or (C) in partnership with 1 or more
				nonprofit organizations or institutions of higher education; or
									(E)an institution of
				higher education or a nonprofit organization, if the institution or nonprofit
				organization can demonstrate a record of—
										(i)preparing
				principals who have been able to improve student achievement substantially;
				and
										(ii)placing a
				significant percentage of such principals in eligible schools.
										(4)Eligible
				schoolThe term eligible school means a public
				school, including a public charter school, that meets 1 or more of the
				following criteria:
									(A)Is a high-need
				school.
									(B)Is a persistently
				low-achieving school, as determined by the State educational agency.
									(C)Is an achievement
				gap school, as determined by the State educational agency.
									(D)In the case of a
				public school containing middle grades, feeds into a public high school that
				has less than a 60 percent graduation rate.
									(E)Is a rural school
				served by a local educational agency that is eligible to receive assistance
				under part B of title VI.
									(5)High-need
				school
									(A)In
				generalThe term high-need school means—
										(i)an elementary
				school or middle school in which not less than 50 percent of the enrolled
				students are children from low-income families; or
										(ii)a high school in
				which not less than 40 percent of the enrolled students are children from
				low-income families, which may be calculated using comparable data from feeder
				schools.
										(B)Low-income
				familyFor purposes of subparagraph (A), the term
				low-income family means a family—
										(i)in which the
				children are eligible for a free or reduced price lunch under the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
										(ii)receiving
				assistance under a State program funded under part A of title IV of the Social
				Security Act (42 U.S.C. 601 et seq.); or
										(iii)in which the
				children are eligible to receive medical assistance under the Medicaid
				program.
										(6)Mentor
				principalThe term mentor principal means an
				individual with the following characteristics:
									(A)Strong
				instructional leadership skills in an elementary school or secondary school
				setting.
									(B)Strong verbal and
				written communication skills, which may be demonstrated by performance on
				appropriate assessments.
									(C)Knowledge, skills,
				and attitudes to—
										(i)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;
										(ii)create and
				maintain a learning culture within the school that provides a climate conducive
				to the development of all members of the school community, including one of
				continuous learning for adults tied to student learning and other school
				goals;
										(iii)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship and
				internship;
										(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge sets high expectations and standards for the academic, social,
				emotional, and physical development of all students; and
										(v)actively engage
				the community to create shared responsibility for student academic performance
				and successful development.
										(7)Middle
				gradeThe term middle grade means any of grades 5
				through 8.
								(8)School-level
				student outcomesThe term school-level student
				outcomes means, at the whole school level and for each subgroup of
				students described in section 1111(b)(2)(C)(v) who are served by the
				school—
									(A)student academic
				achievement and student growth; and
									(B)additional
				outcomes, including, at the high school level, graduation rates and the
				percentage of students taking college-level coursework.
									(b)Program
				authorized
								(1)Principal
				recruitment and training grant programThe Secretary shall award
				grants to eligible entities to enable such entities to recruit, prepare, place,
				and support principals in eligible schools.
								(2)Duration
									(A)In
				general
										(i)Not more than 5
				year durationA grant awarded under this section shall be not
				more than 5 years in duration.
										(ii)RenewalThe
				Secretary may—
											(I)renew a grant
				awarded under this section based on performance; and
											(II)in renewing a
				grant under subclause (I), award the grantee increased funding to scale up or
				replicate the grantee's program.
											(B)PerformanceIn
				evaluating performance for purposes of subparagraph (A)(ii)(I)—
										(i)the Secretary's
				primary consideration shall be the extent to which the principals recruited,
				prepared, placed, or supported by the grantee have improved school-level
				student outcomes in eligible schools; and
										(ii)the Secretary
				shall also consider the percentage of program graduates—
											(I)who become
				principals in eligible schools;
											(II)who remain
				principals in eligible schools for multiple years; and
											(III)who are highly
				rated principals, as determined by the State educational agency.
											(c)Application and
				selection criteria
								(1)ApplicationAn
				eligible entity that desires a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.
								(2)Selection
				criteriaIn awarding grants under this section, the Secretary
				shall consider—
									(A)the extent to
				which the entity has the capacity to implement the activities described in
				subsection (e) that the entity proposes to implement;
									(B)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidenced-based plan for preparing principals to improve school-level student
				outcomes in eligible schools;
									(C)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidence-based plan for providing principals trained by the entity with the
				guidance, support, and tools they need to improve school-level student outcomes
				in eligible schools, including providing principals with resources, such as
				funding to ensure supports for quality teaching, access to best practices, and
				decisionmaking authority over areas such as personnel, budget, curriculum, or
				scheduling;
									(D)the likelihood of
				the entity sustaining the project with funds other than funds provided under
				this section, which other funds may include funds provided under this title
				other than this section, once the grant is no longer available to the entity;
				and
									(E)the extent to
				which the proposed project will serve rural areas or high-poverty areas.
									(d)Awarding
				grants
								(1)PriorityIn
				awarding grants under this section, the Secretary shall give priority to an
				eligible entity with a record of preparing or developing principals who—
									(A)have improved
				school-level student outcomes;
									(B)have become
				principals in eligible schools; and
									(C)remain principals
				in eligible schools for multiple years.
									(2)Grants for
				rural schools and lowest performing schoolsIn awarding grants
				under this section, the Secretary shall, consistent with the quality of
				applications—
									(A)award not less
				than 1 grant to an eligible entity that intends to establish a program that
				focuses on training or supporting principals and other school leaders for rural
				schools; and
									(B)award not less
				than 1 grant to an eligible entity that intends to establish a program to train
				and support principals and other school leaders to lead reform efforts in
				persistently low-achieving schools in a State or more than 1 State.
									(3)Reform
				effortsAn eligible entity that receives a grant under this
				section to carry out a program described in paragraph (2)(B)—
									(A)during the first
				year of the grant, shall use grant funds—
										(i)to bring together
				experts and stakeholders who are committed to dramatic and effective reform of
				persistently low-achieving schools who can provide input about what the
				evidence base shows regarding effective school leadership in such
				schools;
										(ii)to collect and
				develop, in consultation with experts and stakeholders, a core body of
				knowledge regarding effective school reform leadership in persistently
				low-achieving schools, which is evidence based;
										(iii)to develop,
				drawing on the core body of knowledge developed in clause (ii), a leadership
				training program for principals, mentors, and other school leaders, to prepare
				and support the principals, mentors, and leaders to lead effective school
				reform efforts in persistently low-achieving schools; and
										(B)during each year
				of the grant after the first year, shall use grant funds—
										(i)to carry out the
				leadership training program described in subparagraph (A)(iii);
										(ii)to ensure that
				the leadership training program described in subparagraph (A)(iii) is informed,
				on an ongoing basis, by consultation with experts and stakeholders, and by the
				program’s tracking of the performance of its graduates in leading school reform
				efforts in persistently low-achieving schools;
										(iii)to select
				cohorts of trained or experienced principals to lead school reform efforts in
				persistently low-achieving schools;
										(iv)to provide
				support for, and encourage interaction among, cohorts of principals after
				completion of the leadership training program described in subparagraph
				(A)(iii); and
										(v)to disseminate
				information to principals, mentors, and other school leaders engaging in reform
				efforts in persistently low-achieving schools.
										(e)ActivitiesEach
				eligible entity that receives a grant under this section shall use grant funds
				to carry out the following:
								(1)To recruit and
				select, using rigorous, competency-based, selection criteria, and train and
				support a diverse group of aspiring principals or current principals, or both,
				for work in eligible schools.
								(2)Tracking
				participants to determine if such individuals are attaining, or have attained,
				the competencies needed to complete the training and enter into an effective
				leadership role, and provide counseling and, if appropriate, separation, to
				participants who the entity determines will not attain, or have not attained,
				those competencies.
								(3)If the eligible
				entity provides a program for aspiring principals—
									(A)candidates shall
				demonstrate awareness of and have experience with the knowledge, skills, and
				attitudes to—
										(i)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;
										(ii)create and
				maintain a learning culture within the school that provides a climate
				conductive to the development of all members of the school community, including
				one of continuous learning for adults tied to student learning and other school
				goals;
										(iii)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship and
				internship;
										(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge set high expectations and standards for the academic, social,
				emotional and physical development of all students; and
										(v)actively engage
				the community to create shared responsibility for student academic performance
				and successful development; and
										(B)the program shall provide aspiring
				principals with—
										(i)a
				preservice residency that is not less than 1 year in length, and that includes
				coaching from a mentor principal, and instructional leadership and
				organizational management experience;
										(ii)focused
				coursework on instructional leadership, organizational management, and the use
				of a variety of data for purposes of—
											(I)instruction;
											(II)evaluation and
				development of teachers; and
											(III)development of
				highly effective school organizations; and
											(iii)ongoing support,
				mentoring, and professional development for not less than 2 years after the
				aspiring principals complete the residency and commence work as assistant
				principals and principals.
										(4)To train mentors
				for principals who are serving or who wish to serve in eligible schools or for
				aspiring principals who wish to serve in such eligible schools, or for
				both.
								(5)Providing
				differentiated training to participants in competencies that evidence shows are
				critical to improving school-level student outcomes in eligible schools, such
				as—
									(A)recruiting,
				training, supervising, supporting, and evaluating teachers and other
				staff;
									(B)developing teams
				of effective school staff, and distributing among members of such teams
				responsibilities for leading and improving their schools;
									(C)establishing
				learning communities where principals and teachers—
										(i)share a school
				mission and goals with an explicit vision of quality teaching and learning that
				guides all instructional decisions;
										(ii)commit to
				improving student outcomes and performances;
										(iii)set a continuous
				cycle of collective inquiry and improvement;
										(iv)foster a culture
				of collaboration where teachers and principals work together on a regular basis
				to analyze and improve teaching and learning; and
										(v)support and share
				leadership;
										(D)where applicable
				for participants serving elementary schools, offering high-quality early
				childhood education to the students such participants are serving and
				facilitating the transition of children from early learning settings to
				elementary school;
									(E)setting high
				expectations for student achievement;
									(F)addressing the
				unique needs of specific student populations served, such as students with
				disabilities, students who are English learners, and students who are homeless
				or in foster care;
									(G)managing budget
				resources and school time to support high-quality instruction and improvements
				in student achievement, such as by extending the school day and year and
				providing common planning time to teachers and staff;
									(H)working
				effectively with students’ parents and other members of the community;
									(I)using technology
				and multiple sources of data to personalize instruction;
									(J)monitoring and
				improving the alignment and effectiveness of curriculum, instruction, and
				assessment, using a variety of data providing evidence of student and school
				outcomes; and
									(K)developing and
				maintaining a positive school culture where students, teachers and other staff
				are motivated to collaborate and work together to achieve goals.
									(6)Delivering
				high-quality, differentiated, school-level support services and training to
				current principals of eligible schools, if the eligible entity provides a
				program for current principals, or during the period described in paragraph
				(3)(C) to individuals who have completed the aspiring principal residency, if
				the eligible entity provides a program for aspiring principals, to help meet
				the specific needs of the eligible schools they serve, which may
				include—
									(A)training and
				support for the design of school-wide improvement plans based on the diagnosis
				of school conditions and needs informed by data and analysis of classroom and
				school practices; and
									(B)support in
				organizing and training the teams described in paragraph (5)(B).
									(7)Making available
				any training materials funded under the grant, such as syllabi, assignments, or
				selection rubrics, to the Department for public dissemination.
								(8)Tracking the
				effectiveness of the program based on, at a minimum—
									(A)school-level
				student outcomes at the schools where program graduates have served as
				principals;
									(B)the percentage of
				program graduates who become principals in eligible schools; and
									(C)the percentage of
				program graduates who remain principals in eligible schools for multiple
				years.
									(9)Using the data on
				the effectiveness of the program for, among other purposes, the continuous
				improvement of the program.
								(f)Annual
				reportAn eligible entity that receives a grant under this
				section shall submit an annual report, beginning in the third year of the
				grant, to the Secretary regarding—
								(1)school-level
				student outcomes resulting from implementation of the grant activities;
				and
								(2)data on—
									(A)the percentage of
				program graduates who become principals in eligible schools;
									(B)the percentage of
				graduates who remain principals in eligible schools for multiple years;
				and
									(C)the percentage of
				program graduates who are highly rated, as determined by the State educational
				agency.
									(g)Matching
				requirement
								(1)Matching
				requirement
									(A)In
				generalAn eligible entity that receives a grant under this
				section shall contribute annually to the activities assisted under such grant
				matching funds in an amount equal to not less than 20 percent of the amount of
				the grant from non-Federal sources.
									(B)Matching
				fundsThe matching funds requirement under subparagraph (A) may
				be met by—
										(i)contributions
				that are in cash or in kind, fairly evaluated; and
										(ii)payments of a
				salary or stipend to an aspiring principal during the aspiring principal’s
				residency year.
										(2)WaiverThe
				Secretary may waive or reduce the matching requirement under paragraph (1) if
				the eligible entity demonstrates a need for such waiver or reduction due to
				financial hardship.
								(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal, State, or local funds
				otherwise available to carry out the activities described in this
				section.
							(i)Research, evaluation, and
				dissemination
								(1)Available fundsOf the amounts appropriated to carry out
				this section for a fiscal year, the Secretary may use not more than 5 percent
				to carry out this subsection.
								(2)Establishment
				of performance metricsThe Secretary, acting through the Director
				of the Institute of Education Sciences, shall establish performance metrics to
				evaluate the effectiveness of the activities carried out under this
				program.
								(3)Annual
				reportEach eligible entity that receives a grant under this
				section shall, in the entity's annual report to the Secretary required under
				subsection (f), submit information relevant to the performance metrics
				described in paragraph (2).
								(4)EvaluationThe
				Secretary shall—
									(A)acting through
				the Director of the Institute of Education Sciences—
										(i)evaluate the
				implementation and impact of the activities supported under the grant program
				authorized under this section, including progress measured by the metrics
				established under paragraph (2); and
										(ii)identify best
				practices to improve school leadership; and
										(B)disseminate, in
				consultation with the regional educational laboratories established under part
				D of the Education Sciences Reform Act of 2002 and comprehensive centers
				established under the Educational Technical Assistance Act of 2002, research on
				best practices in school leadership.
									(j)Report to
				CongressNot later than 5 years after the date of enactment of
				the School Principal Recruitment and Training
				Act, the Secretary shall submit a report to the Committee on
				Health, Education, Labor, and Pensions of the Senate, the Committee on
				Appropriations of the Senate, the Committee on Education and the Workforce of
				the House of Representatives, and the Committee on Appropriations of the House
				of Representatives on lessons learned through programs funded with grants
				awarded under this section.
							(k)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2014 and
				each of the 4 succeeding fiscal
				years.
							.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 2151 the following:
				
					
						SUBPART 6—Principal recruitment and training
						Sec. 2161. Principal recruitment and training grant
				program.
					
					.
			
